Citation Nr: 0333900	
Decision Date: 12/04/03    Archive Date: 12/15/03

DOCKET NO.  94-14 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service-connection for otitis externa.  

2.  Entitlement to service-connection for degenerative 
arthritis of the lumbar spine with narrowing of the disc 
space at L5-S1.  

3.  Entitlement to service-connection for multiple joint pain 
of the left and right knees, left ankle and right hip.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran had active duty from November 1990 to April 1992 
with three months and five days of prior active service.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a May 1992 rating decision of the Atlanta, 
Georgia, Department of Veteran's Affairs (VA) Regional Office 
(RO), which denied service-connection otitis externa, 
degenerative arthritis of the lumbar spine with narrowing of 
the disc space at L5-S1 and multiple joint pain of the left 
and right knees, left ankle and right hip.  

The Board remanded these issues in September 1996.  The 
requested development was been accomplished and the matters 
were returned to the Board for further appellate review.  


REMAND

In August 2002 the Board denied the veteran's claim for 
entitlement to service-connection for otitis externa, 
degenerative arthritis of the lumbar spine with narrowing of 
the disc space at L5-S1 and multiple joint pain of the left 
and right knees, left ankle and right hip.  The veteran 
appealed to The United States Court Of Appeals For Veterans 
Claims (Court).  In a May 2003 Order, the Court granted the 
VA General Counsel's Motion For Remand.  The Board's decision 
was vacated and the appellant's claim was remanded for the VA 
to fulfill the notice requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  Specifically, pursuant to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) the VA is to inform the 
veteran of information or evidence necessary to substantiate 
the claim, as well as which evidence VA will seek to provide 
and which evidence the veteran is to provide.  See 
38 U.S.C.A. § 5103(a) (2002).  

In the review of the claims file, it is noted that the 
appellant has not been provided with notice of the provisions 
of the VCAA with regard to what information and evidence is 
necessary to substantiate the claims as well as which 
evidence VA would seek to provide and which evidence the 
claimant was to provide, pursuant to the notice requirements 
of the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  A remand is needed for compliance with the notice 
and duty to assist provisions contained in the VCAA.  
Appropriate action at the RO level is required to provide 
proper VCAA notice.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).  

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  Notify the veteran of the VCAA 
provisions, pertaining to the duty to 
notify and the duty to assist.  The 
veteran should be notified of the 
evidence needed to substantiate the 
claims.  Also notify the veteran that VA 
will obtain records of Federal agencies, 
the veteran is responsible for submitting 
records of private health-care providers, 
unless the veteran signs a release, which 
would authorize VA to obtain them.  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  

3.  Then, after ensuring that all 
requested development has been completed, 
the RO should readjudicate the veteran's 
claims in light of any additional 
evidence obtained.  

4.  If the benefits sought on appeal 
remain denied, the appellant and the 
appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
other notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


